   Case: 1:19-cr-00864 Document #: 166 Filed: 01/04/21 Page 1 of 2 PageID #:2249




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )       No. 19 CR 864
                                         )       Judge Thomas Durkin
RISHI SHAH,                              )
SHRADHA AGARWAL, and                     )
BRAD PURDY                               )
                                         )

        GOVERNMENT=S MOTION FOR LEAVE TO FILE SURREPLY

      The UNITED STATES OF AMERICA, by LINDSAY JENKINS, Attorney for

the United States Acting Under Authority Conferred by 28 U.S.C. § 515, and DANIEL

S. KAHN, Acting Chief of the Fraud Section of the Criminal Division, U.S.

Department of Justice, respectfully requests leave to file a surreply in opposition to

defendants’ motion for a bill of particulars.

      On December 22, 2020, defendants filed a 15-page reply in support of their

motion for a bill of particulars. The government seeks to leave to file a short surreply

(5 pages or less) on or before Friday January 8, 2021.

      Counsel for Shah and Agarwal advised the government that Shah and Agarwal

had no objection to this motion for leave, as long the government does not object to a

defense motion for leave to file a short sur-sur-reply, if necessary. The government

advised the defense that it would not take a position on a motion for leave to file a

sur-sur-reply.



                                             1
  Case: 1:19-cr-00864 Document #: 166 Filed: 01/04/21 Page 2 of 2 PageID #:2250




As a result, the government has not styled this as an unopposed motion.


Dated: January 4, 2021

      Respectfully submitted,

      LINDSAY JENKINS
      Attorney for the United States
      Acting under Authority Conferred by 28 U.S.C. § 515

By:   /s/ Matthew F. Madden
      MATTHEW F. MADDEN
      SAURISH APPLEBY-BHATTACHARJEE
      Assistant United States Attorneys
      United States Attorney=s Office

      DANIEL S. KAHN
      Chief, Fraud Section
      Criminal Division
      U.S. Department of Justice

By:   /s/ William E. Johnston
      WILLIAM E. JOHNSTON
      Assistant Chief
      KYLE C. HANKEY
      Trial Attorney
      1400 New York Ave. NW
      Washington DC 20530
      (202) 514-0687




                                        2
